Order entered April 8, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00048-CV

              ADRIAN BOOKER AND NICOLE SMITH, Appellants

                                        V.

                       ANISSA MAHMOUDI, Appellee

                 On Appeal from the County Court at Law No. 3
                             Collin County, Texas
                     Trial Court Cause No. 003-01795-2018

                                    ORDER

      Before the Court is appellants’ April 6, 2020 motion for an extension of time

to file their corrected brief. We GRANT the motion and extend the time to May

6, 2020. We caution appellants that further extension requests will be strongly

disfavored.

      Also before the Court is appellee’s April 6, 2020 second motion to dismiss

this appeal for want of prosecution and appellants’ response to the motion. We

DENY appellee’s motion.
      In their response to appellee’s motion to dismiss, appellants assert a motion

seeking to hold the court reporter in contempt and to impose sanctions against her

for failure to file the reporter’s record of the hearing conducted on August 30,

2018. The reporter’s record of this hearing is included as volume three of the

reporter’s record filed in this Court on August 7, 2019. Accordingly, we DENY

appellants’ motion.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE